 

CPI Aerostructures, Inc. 8-K [cvu-8k_070716.htm]

 

Exhibit 10.3

 



CPI AEROSTRUCTURES, INC.

91 Heartland Blvd.

Edgewood, New York 11717

 

 

 

 

 

July 7, 2016

 

 

 

 

Mr. Douglas McCrosson

 

 

Dear Mr. McCrosson:

 

Reference is made to the Employment Agreement between you and CPI
Aerostructures, Inc. (the “Company”), dated March 5, 2014, as amended (the
“Employment Agreement”).

 

The Employment Agreement is hereby terminated. From and after the date hereof,
the Employment Agreement will be of no further force or effect, and the rights
and obligations of each of you and the Company shall terminate.

 

Your employment by the Company as its President and Chief Executive Officer will
continue on an at-will basis at your current annual base salary. Your bonus
compensation for calendar year 2016 will be determined in accordance with
Schedule A of the Employment Agreement. Your base salary, incentive bonus plan
and other compensation for calendar year 2017 and thereafter will determined by
the Compensation Committee of the Company’s Board of Directors.

 

Please confirm your agreement with the foregoing by signing below where
indicated.







 

 



  Sincerely,       CPI AEROSTRUCTURES, INC.               By:         Vincent
Palazzolo     Chief Financial Officer

  

AGREED TO AND ACCEPTED:           Douglas McCrosson  



 

  



 

 